DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Claim Status: The Examiner accepts the Claim status of claims 1-8 and 10-13 being pending, with claims 8 and 10-13 standing ready for further action on the merits, and claims 1-7 being withdrawn from consideration based on an earlier Restriction Requirement.
Claim Amendments: The Examiner acknowledges the amendments of claims 8 and 10-11, the cancellation of claim 9, and the addition of claim 13, on pages 7-9 of Applicant’s remarks. The Examiner also accepts after verification that no new matter has been added.
Specification Objection: The Examiner accepts the Title amendment to the clearly descriptive Title on page 10 of Applicant’s response as suggested in the non-Final office action dated 04/01/2022. The Examiner hereby withdraws the objection to the Specification.
Claim Rejections: The Examiner acknowledges that Applicant’s amendments to the claims overcame the non-Final Office rejection of record dated 04/01/2022. However, the Examiner asserts that Applicant’s claims amendments necessitated an updated search. Please see the rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 8 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al, US 2012/0183809 A1 (hereinafter Kinoshita) in view of Ichizono et al, US 2012/0025252 A1 (hereinafter Ichozono), and further in view of Fujikura et al, US 2020/0127163 A1 (hereinafter Fujikura).
The applied Fujikura et al, US 2020/0127163 A1 reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 8, Kinoshita teaches (Fig. 1) A nitride semiconductor template (Fig. 1) having a nitride semiconductor layer (2 & 3) formed on a substrate (1), the nitride semiconductor layer (2 & 3) comprising: a first layer (2) formed on the substrate (1), made of nitride semiconductor containing aluminum ([0082]), with a substrate-side surface being nitrogen polarity plane ([0005] lines 1-11: teaches that the group III polarity (Al polarity) and the nitrogen polarity (N polarity) are in a back and front relation, it further teaches that the growth conditions are controlled so that the growth proceeds by exposing the group III polarity plane on the outset surface on the substrate. Hence, the nitrogen polarity plane is on the back/onset surface of the substrate which is the substrate-side surface, and the group III polarity plane is on the front/outset surface side (opposite side) of the nitrogen polarity plane), and with a surface on a side opposing to the nitrogen polarity plane being a group-III polarity plane ([0005]: please refer to the explanation of the teaching in the previous limitation, [0018], & [0022]); and a second layer (3) formed on the group-III polarity plane of the first layer (2), and made of nitride semiconductor containing aluminum ([0082]), wherein the first layer (2) and the second layer (3) are distinguished depending on a difference of an impurity concentration (Abstract & [0035] teach that the oxygen is an impurity and that the initial single crystal layer (layer 2) has a higher oxygen concentration than the second group III nitride single crystal layer (layer 3)). 
Kinoshita doesn’t explicitly teach:
an average dislocation density on a front surface of the first layer is 1 x 109 numbers / cm2 or less
However, in analogous art, Fujikura teaches ([0069]) the dislocation density (average dislocation density) on the front surface of the front side semiconductor layer 160 is, for example, 5×107 /cm2 or less, preferably less than 1×107 /cm2. Fujikura also teaches ([0059]) that 160 is a monocrystalline group III nitride semiconductor such as monocrystalline GaN ([0059]) or AlN, AlGaN ([0179]) which acts as growth underlayer ([0069]).
It would have been obvious for a person of ordinary skill in the art at the time of filing to use a first layer/growth underlayer with a low dislocation density as taught by Fujikura as Kinoshita’s layer 2 in order to subsequently grow Kinoshita’s layer 3 with good crystalline quality and low dislocation density as well (Fujikura: [0069]).
	Kinoshita also doesn’t explicitly teach:
and an average dislocation density on a front surface of the second layer is 1 x 109 numbers / cm2 or less.
However, in analogous art, Ichizono teaches (Fig. 1: layer 3 & [0046]: teach the second layer of AlN (layer 3)) an average dislocation density on a front surface of the second layer (layer 3) is 1X109 numbers/cm2 or less ([0072]).
It would have been obvious for a person of ordinary skill in the art at the time of filing to have the average dislocation density of the surface of the second layer made of nitride semiconductor containing aluminum of Ichizono for the purpose of achieving such a low dislocation density, a high-quality semiconductor layer, and revealing high crystallinity (Ichizono: [0046] & [0072]).
Regarding Claim 11, Kinoshita as modified by Fujikura & Ichizono teaches The nitride semiconductor template (Kinoshita: Fig. 1) according to claim 8, wherein the first layer (Kinoshita: 2) and the second layer (Kinoshita: 3) are made of aluminum nitride (Kinoshita: [0036]).
Regarding Claim 12, Kinoshita as modified by Fujikura & Ichizono teaches A nitride semiconductor device (Kinoshita: [0023] & [0022]), comprising the nitride semiconductor template of claim 8 (Kinoshita: Fig. 1), and a nitride semiconductor lamination structure (Kinoshita: [0079]) grown and formed on the nitride semiconductor template (Kinoshita: [0079]).
Regarding Claim 13, Kinoshita as modified by Fujikura & Ichizono teaches The nitride semiconductor template according to claim 8 (Kinoshita: Fig. 1), wherein the substrate (Kinoshita: 1) is a sapphire substrate (Kinoshita: [0081]) or a silicon carbide substrate (Kinoshita: [0004]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al, US 2012/0183809 A1 (hereinafter Kinoshita) in view of Ichizono et al, US 2012/0025252 A1 (hereinafter Ichozono), in view of Fujikura et al, US 2020/0127163 A1 (hereinafter Fujikura), and further in view of Zhu et al, US 2014/0264363 A1 (hereinafter Zhu)
The applied Fujikura et al, US 2020/0127163 A1 reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 10, Kinoshita as modified by Fujikura & Ichizono teaches (Kinoshita: Fig. 1, Abstract, [0005], [0018], [0022], [0023], [0034], [0035], [0036], [0079]) & [0090]) 
The nitride semiconductor template (Kinoshita: Fig. 1) according to claim 8
the first layer (Kinoshita: 2) has a surface of the group-III polarity plane (Kinoshita: [0005], [0018], & [0022])
and the second layer (Kinoshita: 3) has a surface roughness RMS of a front surface of 10 nm or less (Kinoshita: [0090]).
Kinoshita as modified by Fujikura & Ichizono is silent on the first layer having a surface roughness RMS of 1 to 50 nm.
However, in analogous art, Zhu teaches the first AlN layer has a surface roughness RMS of 1 to 50 nm ([0026]).
It would have been obvious for a person of ordinary skill in the art at the time of filing to have the surface roughness (root mean square) of the first layer made of nitride semiconductor containing aluminum to be 1 to 50 nm as taught by Zhu for the purpose of enabling growth of very high-quality AlN film as well as achieving subsequent growth on such layer with much reduced dislocation density and narrower XRD FWHM (Zhu: [0026]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NADER M ELMARHOUMI/Examiner, Art Unit 2826                                                                                                                                                                                                        

/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826